Title: From Benjamin Franklin to Benjamin Rush, 14 October 1784
From: Franklin, Benjamin
To: Rush, Benjamin


				
					Dear Friend,
					Passy, Oct. 14. 1784
				
				The Chevr. Castiglioni, who will deliver you this Line, is an Italian Gentleman of Character and Family, from Milan. He proposes a Tour thro’ all our States. I beg leave to recommend him to your Civilities, and that you would introduce him to the Acquaintance of such of our Society as have a Tincture of Natural History & Botany in which he is particularly curious.

With great Esteem, I am ever, my dear Friend, Yours most affectionately
				
					B Franklin
					Dr Rush
				
			 
				Addressed: To / Dr Benja. Rush / Philadelphia
				Notation: B: Franklin Ot: 4 1784
			